—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), entered January 29, 1996, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that defendant abandoned a bag when he threw or dropped it near a parked car and walked away (see, People v Ramirez-Portoreal, 88 NY2d 99). Contrary to defendant’s argument, none of his actions suggested that he was hiding the bag out of fear of being robbed (see, People v Murray, 256 AD2d 116). Concur — Williams, J. P., Rubin, Mazzarelli, Saxe and Friedman, JJ.